DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 08 July 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 08 July 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1, 8 and 15 include the limitations of “management session”, “initiate an application session between a voice-driven application and the management service based at least in part on a second request received from the voice application service” and “wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy”.  After a review of the applicant’s specification the examiner has not found support for the limitation.  The only support the examiner has found in the applicant’s specification was the application proxy service can filter response data from the application service in order to comply with the compliance policy.  However, there is not support for altering the data response based on the compliance policy.  Since there is not support for the above limitation this constitutes as new matter.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,268 B2 (hereinafter the ‘268 patent in view of Carey et al US 2015/0317490 A1 (hereinafter Carey). 
	The ‘268 patent teaches:
at least one computing device [column 16, lines 3-4]; and 
program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to [column 16, lines 5-8]: 
initiate a management session between a voice application service and a management service based on receiving a first request from the voice application service, wherein the first request is received based on a first audio input captured by a client device [column 16, lines 9-14]; 
initiate an application session between a voice-driven application and the management service based at least in part on a second request received from the voice application service, wherein the second request is received based on a second audio input captured by the client device, wherein the application session and the management session are configured to provide data communication between the client device and the voice-driven application [column 16, lines 15-21]; 
transmit the data response to the voice application service, wherein the voice application service provides the data response to the client device for playback [column 16, lines 30-38].  
	The ‘268 patent does not teach enforce a compliance policy on a data request for the voice-driven application, wherein the data request is received on behalf of the client device, wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy.
	Carey teaches enforce a compliance policy on a data request for the voice-driven application, wherein the data request is received on behalf of the client device, wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy (i.e. policy enforcement module transforms responses to enforce policy) [0088].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘268 patent so that a compliance policy would have been enforced on a data request for the voice-driven application.  The data request would have been received on behalf of the client device, wherein the compliance policy would have been enforced by altering a data response that was generated by the voice-driven application, wherein the data response would have been altered based on the compliance policy.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the ‘268 patent by the teaching of Carey because it provides stronger security and privacy when providing response data [0007].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al U.S. Patent No. 6,804,330 B1 (hereinafter Jones) in view of Carey et al US 2015/0317490 A1 (hereinafter Carey).
As to claim 1, Jones discloses a system, comprising: 
at least one computing device (i.e. phone) [column 5, lines 12-28]; and 
program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to [column 5, lines 12-28]: 
initiate a management session between a voice application service and a management service based on receiving a first request from the voice application service, wherein the first request is received based on a first audio input captured by a client device (i.e. initiating by placing a call and providing user ID) [column 22 line 58 to column 23 line 13]; 
initiate an application session between a voice-driven application and the management service based at least in part on a second request received from the voice application service, wherein the second request is received based on a second audio input captured by the client device, wherein the application session and the management session are configured to provide data communication between the client device and the voice-driven application (i.e. user provides request using natural language) [column 24, lines 7-22]; 
transmit the data response to the voice application service, wherein the voice application service provides the data response to the client device for playback (i.e. one or more data sets pertaining to each opportunity that matches the query’s criteria is returned to the user) [column 24, lines 7-22].  
Jones does not teach enforce a compliance policy on a data request for the voice-driven application, wherein the data request is received on behalf of the client device, wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy.
	Carey teaches enforce a compliance policy on a data request for the voice-driven application, wherein the data request is received on behalf of the client device, wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy (i.e. policy enforcement module transforms responses to enforce policy) [0088].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jones so that a compliance policy would have been enforced on a data request for the voice-driven application.  The data request would have been received on behalf of the client device, wherein the compliance policy would have been enforced by altering a data response that was generated by the voice-driven application, wherein the data response would have been altered based on the compliance policy.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jones by the teaching of Carey because it provides stronger security and privacy when providing response data [0007].
As to claim 8, Jones discloses a non-transitory computer-readable medium embodying program instructions executable in at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to: 
initiate a management session between a voice application service and a management service based on receiving a first request from the voice application service, wherein the first request is received based on a first audio input captured by a client device (i.e. initiating by placing a call and providing user ID) [column 22 line 58 to column 23 line 13]; 
initiate an application session between a voice-driven application and the management service based at least in part on a second request received from the voice application service, wherein the second request is received based on a second audio input captured by the client device, wherein the application session and the management session are configured to provide data communication between the client device and the voice-driven application (i.e. user provides request using natural language) [column 24, lines 7-22]; 
transmit the data response to the voice application service, wherein the voice application service provides the data response to the client device for playback (i.e. one or more data sets pertaining to each opportunity that matches the query’s criteria is returned to the user) [column 24, lines 7-22].  
Jones does not teach enforce a compliance policy on a data request for the voice-driven application, wherein the data request is received on behalf of the client device, wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy.
	Carey teaches enforce a compliance policy on a data request for the voice-driven application, wherein the data request is received on behalf of the client device, wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy (i.e. policy enforcement module transforms responses to enforce policy) [0088].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jones so that a compliance policy would have been enforced on a data request for the voice-driven application.  The data request would have been received on behalf of the client device, wherein the compliance policy would have been enforced by altering a data response that was generated by the voice-driven application, wherein the data response would have been altered based on the compliance policy.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jones by the teaching of Carey because it provides stronger security and privacy when providing response data [0007].
As to claim 15, Jones discloses a computer-implemented method, comprising: 
initiating, by at least one computing device, a management session between a voice application service and a management service based on receiving a first request from the voice application service, wherein the first request is received based on a first audio input captured by a client device (i.e. initiating by placing a call and providing user ID) [column 22 line 58 to column 23 line 13]; 
initiating, by the at least one computing device, an application session between a voice-driven application and the management service based at least in part on a second request received from the voice application service, wherein the second request is received based on a second audio input captured by the client device, wherein the application session and the management session are configured to provide data communication between the client device and the voice-driven application (i.e. user provides request using natural language) [column 24, lines 7-22]; 
transmitting, by the at least one computing device, the data response to the voice application service, wherein the voice application service provides the data response to the client device for playback (i.e. one or more data sets pertaining to each opportunity that matches the query’s criteria is returned to the user) [column 24, lines 7-22].  
Jones does not teach enforce a compliance policy on a data request for the voice-driven application, wherein the data request is received on behalf of the client device, wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy.
	Carey teaches enforce a compliance policy on a data request for the voice-driven application, wherein the data request is received on behalf of the client device, wherein the compliance policy is enforced by altering a data response that was generated by the voice-driven application, wherein the data response is altered based on the compliance policy (i.e. policy enforcement module transforms responses to enforce policy) [0088].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jones so that a compliance policy would have been enforced on a data request for the voice-driven application.  The data request would have been received on behalf of the client device, wherein the compliance policy would have been enforced by altering a data response that was generated by the voice-driven application, wherein the data response would have been altered based on the compliance policy.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jones by the teaching of Carey because it provides stronger security and privacy when providing response data [0007].
8.  Claim(s) 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al U.S. Patent No. 6,804,330 B1 (hereinafter Jones) and Carey et al US 2015/0317490 A1 (hereinafter Carey) as applied to claims 1, 8 and 15 above, and further in view of Beal et al U.S. Patent No. 9,147,054 B1 (hereinafter Beal).
As to claim 2, the Jones-Carey combination teaches authenticate the first request to access a user account based on a credential included in the first request, wherein the user account is associated with the compliance policy (i.e. based on user ID) [Jones column 22 line 58 to column 23 line 13].
The Jones-Carey combination does not teach determine a plurality of restricted voice applications are assigned to the user account based on the compliance policy.  The Jones-Carey combination does not teach provide the user account access to the plurality of restricted voice applications.  
Beal teaches determining a plurality of restricted voice applications are assigned to the user account based on the compliance policy (i.e. applications have restrictions with security levels of varying degrees) [column 13, lines 19-42].  Beal teaches providing the user account access to the plurality of restricted voice applications (i.e. execute the requested functionality) [column 14, lines 41-43].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that a plurality of restricted voice applications are assigned to the user account would have been determined based on the compliance policy.  The user account would have provided access to the plurality of restricted voice applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
As to claim 3, the Jones-Carey combination does not teach activate at least one restricted voice application for the user account based on receiving an enabling request from the voice application service.  The Jones-Carey combination does not teach that the activation of the at least one restricted voice application causes the at least one restricted voice application to provide a respective data response in an instance in which a respective data request is transmitted on behalf of the client device.  
Beal teaches activate at least one restricted voice application for the user account based on receiving an enabling request from the voice application service (i.e. once the security requirements have been satisfied, the voice controlled device executes the requested functionality) [column 14, lines 41-43].  Beal teaches that the activation of the at least one restricted voice application causes the at least one restricted voice application to provide a respective data response in an instance in which a respective data request is transmitted on behalf of the client device (i.e. once the security requirements have been satisfied, the voice controlled device executes the requested functionality) [column 14, lines 41-43].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that at least one restricted voice application would have been activated for the user account based on receiving an enabling request from the voice application service.  The activation of the at least one restricted voice application would have caused the at least one restricted voice application to provide a respective data response in an instance in which a respective data request was transmitted on behalf of the client device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
As to claim 4, the Jones-Carey combination does not teach the system of claim 2, wherein at least one of the plurality of restricted voice applications is a voice-enabled email application executed by the management service.  
Beal teaches that at least one of the plurality of restricted voice applications is a voice-enabled email application executed by the management service (i.e. requesting information about email received in a user’s account) [column 5, lines 36-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that at least one of the plurality of restricted voice applications would have been a voice-enabled email application executed by the management service.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
As to claim 9, the Jones-Carey combination teaches authenticate the first request to access a user account based on a credential included in the first request, wherein the user account is associated with the compliance policy (i.e. based on user ID) [Jones column 22 line 58 to column 23 line 13]. 
The Jones-Carey combination does not teach determine a plurality of restricted voice applications are assigned to the user account based on the compliance policy.  The Jones-Carey combination does not teach provide the user account access to the plurality of restricted voice applications.  
Beal teaches determining a plurality of restricted voice applications are assigned to the user account based on the compliance policy (i.e. applications have restrictions with security levels of varying degrees) [column 13, lines 19-42].  Beal teaches providing the user account access to the plurality of restricted voice applications (i.e. execute the requested functionality) [column 14, lines 41-43].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that a plurality of restricted voice applications are assigned to the user account would have been determined based on the compliance policy.  The user account would have provided access to the plurality of restricted voice applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
As to claim 10, the Jones-Carey combination does not teach activate at least one restricted voice application for the user account based on receiving an enabling request from the voice application service.  The Jones-Carey combination does not teach that the activation of the at least one restricted voice application causes the at least one restricted voice application to provide a respective data response in an instance in which a respective data request is transmitted on behalf of the client device.  
Beal teaches activate at least one restricted voice application for the user account based on receiving an enabling request from the voice application service (i.e. once the security requirements have been satisfied, the voice controlled device executes the requested functionality) [column 14, lines 41-43].  Beal teaches that the activation of the at least one restricted voice application causes the at least one restricted voice application to provide a respective data response in an instance in which a respective data request is transmitted on behalf of the client device (i.e. once the security requirements have been satisfied, the voice controlled device executes the requested functionality) [column 14, lines 41-43].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that at least one restricted voice application would have been activated for the user account based on receiving an enabling request from the voice application service.  The activation of the at least one restricted voice application would have caused the at least one restricted voice application to provide a respective data response in an instance in which a respective data request was transmitted on behalf of the client device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
As to claim 11, the Jones-Carey combination does not teach the non-transitory computer-readable medium of claim 9, wherein at least one of the plurality of restricted voice applications is a voice-enabled email application executed by the management service.  
Beal teaches that at least one of the plurality of restricted voice applications is a voice-enabled email application executed by the management service (i.e. requesting information about email received in a user’s account) [column 5, lines 36-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that at least one of the plurality of restricted voice applications would have been a voice-enabled email application executed by the management service.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
As to claim 16, the Jones-Carey combination teaches authenticating, by the at least one computing device, the first request to access a user account based on a credential included in the first request, wherein the user account is associated with the compliance policy (i.e. based on user ID) [Jones column 22 line 58 to column 23 line 13]. 
The Jones-Carey combination does not teach determining, by the at least one computing device, a plurality of restricted voice applications are assigned to the user account based on the compliance policy.  The Jones-Carey combination does not teach providing, by the at least one computing device, the user account access to the plurality of restricted voice applications.  
Beal teaches determining a plurality of restricted voice applications are assigned to the user account based on the compliance policy (i.e. applications have restrictions with security levels of varying degrees) [column 13, lines 19-42].  Beal teaches providing the user account access to the plurality of restricted voice applications (i.e. execute the requested functionality) [column 14, lines 41-43].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that a plurality of restricted voice applications are assigned to the user account would have been determined based on the compliance policy.  The user account would have provided access to the plurality of restricted voice applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
As to claim 17, the Jones-Carey combination does not teach activating, by the at least one computing device, at least one restricted voice application for the user account based on receiving an enabling request from the voice application service.  The Jones-Carey combination does not teach that the activation of the at least one restricted voice application causes the at least one restricted voice application to provide a respective data response in an instance in which a respective data request is transmitted on behalf of the client device. 
Beal teaches activate at least one restricted voice application for the user account based on receiving an enabling request from the voice application service (i.e. once the security requirements have been satisfied, the voice controlled device executes the requested functionality) [column 14, lines 41-43].  Beal teaches that the activation of the at least one restricted voice application causes the at least one restricted voice application to provide a respective data response in an instance in which a respective data request is transmitted on behalf of the client device (i.e. once the security requirements have been satisfied, the voice controlled device executes the requested functionality) [column 14, lines 41-43].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that at least one restricted voice application would have been activated for the user account based on receiving an enabling request from the voice application service.  The activation of the at least one restricted voice application would have caused the at least one restricted voice application to provide a respective data response in an instance in which a respective data request was transmitted on behalf of the client device.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
As to claim 18, the Jones-Carey combination does not teach the computer-implemented method of claim 16, wherein at least one of the plurality of restricted voice applications is a voice-enabled email application executed by the management service.  
Beal teaches that at least one of the plurality of restricted voice applications is a voice-enabled email application executed by the management service (i.e. requesting information about email received in a user’s account) [column 5, lines 36-58].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that at least one of the plurality of restricted voice applications would have been a voice-enabled email application executed by the management service.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Beal because it provides a technique to recognize and/or authenticate one or more users that may interact with natural language control devices [column 1, lines 23-25].
11.  Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al U.S. Patent No. 6,804,330 B1 (hereinafter Jones) and Carey et al US 2015/0317490 A1 (hereinafter Carey) as applied to claims 1, 8 and 15 above, and further in view of Venkatraman et al US 2018/0124584 A1 (hereinafter Venkatraman).
As to claim 5, the Jones-Carey combination does not teach the system of claim 1, wherein the first request comprises an application identifier for the management session and a command.  
Venkatraman teaches that the first request comprises an application identifier for the management session and a command (i.e. requests includes Application ID and an announce command) [0021].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that the first request would have comprised an application identifier for the management session and a command.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Venkatraman because it helps provide accurate UE location determination during an emergency [0005].
As to claim 12, the Jones-Carey combination does not teach the non-transitory computer-readable medium of claim 8, wherein the first request comprises an application identifier for the management session and a command.  
Venkatraman teaches that the first request comprises an application identifier for the management session and a command (i.e. requests includes Application ID and an announce command) [0021].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that the first request would have comprised an application identifier for the management session and a command.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Venkatraman because it helps provide accurate UE location determination during an emergency [0005].
As to claim 19, the Jones-Carey combination does not teach the computer-implemented method of claim 15, wherein the first request comprises an application identifier for the management session and a command. 
Venkatraman teaches that the first request comprises an application identifier for the management session and a command (i.e. requests includes Application ID and an announce command) [0021].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that the first request would have comprised an application identifier for the management session and a command.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Venkatraman because it helps provide accurate UE location determination during an emergency [0005].
12.  Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al U.S. Patent No. 6,804,330 B1 (hereinafter Jones) and Carey et al US 2015/0317490 A1 (hereinafter Carey) as applied to claims 1, 8 and 15 above, and further in view of Kannan et al US 2016/0189717 A1 (hereinafter Kannan).
As to claim 6, the Jones-Carey combination does not teach the system of claim 1, wherein the first request comprises a first application identifier associated with a particular voice-enabled application for the management service, and the second request comprises a second application identifier associated with the voice-driven application.  
Kannan teaches that the first request comprises a first application identifier associated with a particular voice-enabled application for the management service, and the second request comprises a second application identifier associated with the voice-driven application (i.e. third-party voice-enabled applications are identified that are capable of performing the task) [0062].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that the first request would have comprised a first application identifier associated with a particular voice-enabled application for the management service, and the second request would have comprised a second application identifier associated with the voice-driven application.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Kannan because the digital assistant is able to perform a variety of tasks [0003].
As to claim 13, the Jones-Carey combination does not teach the non-transitory computer-readable medium of claim 8, wherein the first request comprises a first application identifier associated with a particular voice-enabled application for the management service, and the second request comprises a second application identifier associated with the voice-driven application.  
Kannan teaches that the first request comprises a first application identifier associated with a particular voice-enabled application for the management service, and the second request comprises a second application identifier associated with the voice-driven application (i.e. third-party voice-enabled applications are identified that are capable of performing the task) [0062].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that the first request would have comprised a first application identifier associated with a particular voice-enabled application for the management service, and the second request would have comprised a second application identifier associated with the voice-driven application.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Kannan because the digital assistant is able to perform a variety of tasks [0003].
As to claim 20, the Jones-Carey combination does not teach the computer-implemented method of claim 15, wherein the first request comprises a first application identifier associated with a particular voice-enabled application for the management service, and the second request comprises a second application identifier associated with the voice-driven application.  
Kannan teaches that the first request comprises a first application identifier associated with a particular voice-enabled application for the management service, and the second request comprises a second application identifier associated with the voice-driven application (i.e. third-party voice-enabled applications are identified that are capable of performing the task) [0062].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that the first request would have comprised a first application identifier associated with a particular voice-enabled application for the management service, and the second request would have comprised a second application identifier associated with the voice-driven application.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Kannan because the digital assistant is able to perform a variety of tasks [0003].
13.  Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al U.S. Patent No. 6,804,330 B1 (hereinafter Jones) and Carey et al US 2015/0317490 A1 (hereinafter Carey) as applied to claims 1 and 8 above, and further in view of Shen et al US 2011/0219422 A1 (hereinafter Shen).
As to claim 7, the Jones-Carey combination does not teach the system of claim 1, wherein altering the data response that was generated by the voice-driven application further comprises causing the at least one computing device to remove data from the data response that violates the compliance policy, wherein the data response is relayed to the client device for the playback.  
Shen teaches that altering the data response that was generated by the voice-driven application further comprises causing the at least one computing device to remove data from the data response that violates the compliance policy, wherein the data response is relayed to the client device for the playback (i.e. removing select data from the dataset that violates the privacy policy) [0051].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that the data response that was generated by the voice-driven application would have been altered further comprises causing the at least one computing device to remove data from the data response that violated the compliance policy, wherein the data response would have been relayed to the client device for the playback.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Shen because it prevents unauthorized users from viewing sensitive data [0051].
As to claim 14, the Jones-Carey combination does not teach the non-transitory computer-readable medium of claim 8, wherein altering the data response that was generated by the voice-driven application further comprises causing the at least one computing device to remove data from the data response that violates the compliance policy, wherein the data response is relayed to the client device for the playback.  
Shen teaches that altering the data response that was generated by the voice-driven application further comprises causing the at least one computing device to remove data from the data response that violates the compliance policy, wherein the data response is relayed to the client device for the playback (i.e. removing select data from the dataset that violates the privacy policy) [0051].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination so that the data response that was generated by the voice-driven application would have been altered further comprises causing the at least one computing device to remove data from the data response that violated the compliance policy, wherein the data response would have been relayed to the client device for the playback.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jones-Carey combination by the teaching of Shen because it prevents unauthorized users from viewing sensitive data [0051].
Relevant Prior Art
14.  The following references have been considered relevant by the examiner:
A.  Pal et al U.S. Patent No. 10,318,236 B1 directed to using a voice communication device to control, refine, or otherwise manage the playback of media content in response to a spoken instruction [abstract].
B.  Agarwal U.S. Patent No. 10,360,265 B1 directed to a speech driven question and answer service that uses a voice communications device to find information in which the user is interested in in response to a spoken question [abstract].
C.  Morton et al US 2018/0167490 A1 directed to deploying and executing hybrid data integration applications via voice commands, and/or an information handling system operating a voice commanded integration application management system to deploy and execute hybrid data integration processes [0001].
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492